Title: From Benjamin Franklin to John Jay, 24 April 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir
Passy, Apl. 24. 1782.
The Prince de Massaran, being so good as to desire carrying a Letter to you, I sit down to write you a few Lines, tho’ I hope soon to see you.

Enclosed I send a Copy of one of Mr. Deanes Letters. I shall show you more when you come.
In consequence of a Proposition I sent over, the Parliament of Britain have just passed an Act for exchanging American Prisoners. They have near 1100 in the Goals of England & Ireland, all committed as charged with high Treason. The Act is to impower the King, notwithstanding such Commitments to consider them as Prisoners of War according to the Law of Nations, and exchange them as such. This seems to be giving up their Pretensions of considering us as rebellious Subjects, and is a kind of Acknowledgment of our Independence. Transports are now taking up to carry back to their Country the poor brave Fellows who have borne for Years their cruel Captivity, rather than serve our Enemies; and an equal Number of English are to be deliver’d in Return. I have upon Desire furnish’d Passports for the Vessels.
I believe you will find the Marquis D’Yranda the surest Friend upon Occasion; and his Connection with our Banker here, makes the Money Transactions more easy than with another. But I hope those perplexing Affairs are over. You will be right in taking the Arrangements with the Marquis which you mention in yours of March 29.
Our Affairs in Holland are en bon Train, we have some Prospect of another Loan there; and all goes well here.
The Proposal to us of a separate Peace with England, has been rejected in the manner you wish, and I am pretty certain they will now enter into a General Treaty. I wrote you a few Lines by last Post, and on the same Day a few more by the Court Courier. They were chiefly to press your coming hither to assist in the Affair.
With great & sincere Esteem, I am ever, Dear Sir, Your most obedient and most humble Servant
B Franklin

I inclose what I suspect to be a pretended American Paper, which, however, tho’ it should be found fictitious as to the Form, is undoubtedly true as to the Substance. For The English cannot deny such a Number of Murders having been really committed by their Instigation.
  His Exy. J. Jay Esqre.

 
Endorsed: Doct Franklin 24 Ap 1782 Recd 9 May 1782
